             Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 1 of 17



         quinn emanuel           trial lawyers | new york
         51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (212) 849-7444

                                                                                                    WRITER'S EMAIL ADDRESS
                                                                                          robertloigman@quinnemanuel.com



August 24, 2020

VIA E-MAIL: FURMAN_NYSDCHAMBERS@NYSD.USCOURTS.GOV

Hon. Jesse M. Furman
United States District Court for the Southern
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:        Citibank, N.A. v. Brigade Capital Management, LP, No. 1:20-cv-065391
Dear Judge Furman:
We represent defendants Brigade Capital Management, LP, HPS Investment Partners, Symphony
Asset Management, Bardin Hill Loan Management LLC, InvestCorp Credit Management US
LLC, Greywolf Loan Management LP, Zais Group LLC, AllState Investment Management
Company, Tall Tree Investment Management LLC, Medalist Partners Corporate Finance LLC,
and New Generation Advisors LLC. Together, these eleven Defendants received almost 60% of
the total funds that Citibank transferred via wire on August 11, 2020. We submit this letter
pursuant to this Court’s order to the parties to meet and confer and present to this Court a plan
for discovery and trial.

Defendants respectfully believe that full discovery in advance of a September 30 preliminary
injunction hearing and trial is not plausible, and therefore propose an alternative schedule that,
though highly expedited, would call for trial at the end of this year. Further, Defendants propose
to proceed with a motion day on September 30, to address the issues already posed by this Court,
which we believe would promote efficiency by potentially streamlining or mooting certain issues
in dispute between the parties, and any discovery disputes that may have arisen.

      A. Citibank’s Conduct Demonstrates That There Is No Urgency To Proceed To Trial
         Next Month

Citibank has sought a preliminary injunction and expedited trial because it has alleged that it will
suffer irreparable harm in the absence of such expedited relief. However, as Defendants

1
    Defendants propose that this action be re-captioned: In re Citibank August 11 Wire Transfers.

        quinn emanuel urquhart & sullivan, llp
        LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
        LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 2 of 17




indicated to this Court during its August 21, 2020 temporary restraining order hearing, Citibank
has demonstrated that it has no such concern: Citibank has rejected all offers to return the
disputed funds to Citibank in exchange for a standard indemnity, 2 which would provide that
Citibank would pay back the funds were it later determined that Citibank was not entitled to the
funds.

Citibank has not explained why such an approach would not eliminate any purported irreparable
harm and eliminate the need to burden this Court with hearings on injunctive relief. In any
event, Defendants are willing to consent to the extension of the terms of the extant temporary
restraining orders through trial disposition on the proposed schedule set forth below.

    B. Defendants’ Proposed Expedited Schedule is Reasonable and Gives Citibank the
       Expedited Preliminary Injunction Hearing and Trial it Requests

Defendants respectfully do not believe it is feasible for the parties to exchange sufficiently
complete discovery to proceed to trial in September, for reasons detailed in Section C, infra. But
it is Defendants’ desire to resolve this dispute around the discharge of their loans as promptly as
is reasonably possible. Thus, Defendants proposed to Citibank a highly-expedited schedule,
which calls for a full hearing and trial on the merits less than four months after the date the suit
was filed. (For context, as of June 2020, the average time from file-to-trial in the Southern
District of New York in civil cases was over 31 months.) Defendants’ proposed schedule, which
is still highly expedited, provides:

    •   October 30, 2020 - Close of Fact Discovery: Defendants propose only a month and a
        half for all of fact discovery, including service of requests for production, objections to
        requests for production, negotiation of custodians and search terms, collection of
        documents from custodians, review of documents for privilege, creation of privilege logs
        (and presumably any needed motions to compel), transmittal of documents to the other
        parties, review of documents, and completion of all fact depositions;

    •   November 13, 2020 - Close of Expert Discovery: Defendants anticipate the need for
        expert testimony in this matter, including to address, for instance, what a reasonable
        lender should have understood when receiving principal payment pursuant to a credit
        agreement (assuming this court rules constructive notice is the required standard under
        Banque Worms, which Defendants dispute). We propose to devote only two weeks to the
        expert phase of the case, including submissions of any reports and rebuttal reports, and
        expert depositions;

    •   November 27, 2020 - Pretrial Submissions: Defendants propose two weeks following
        the close of discovery for the parties to prepare pre-trial submissions;




2
 Such indemnities are standard practice when disputed funds are returned to a bank. Indeed, parties in Banque
Worms v. Bankamerica, 77 N.Y.2d 362, 570 N.E.2d 189, 568 N.Y.S.2d 541 (N.Y. 1991) used such an indemnity.


                                                       2
           Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 3 of 17




    •    November 28, 2020 to December 13, 2020 - Pre-trial Preparations: Defendants propose
         approximately two additional weeks between the submission of pre-trial materials to the
         Court and the start of trial, consistent with this Court’s draft Scheduling Order; and

    •    December 14-15, 2020 - Trial: Defendants’ proposed schedule culminates in a trial in the
         middle of December, subject to this Court’s availability.

We believe that this proposed schedule reflects a realistic—and yet still highly expedited—
hearing and trial date, especially now that Citibank has added ten additional defendants to this
case, while still suggesting many more may be to come.3 We attach a sample proposed
Scheduling Order to this letter as Exhibit A.

    C. Citibank’s Proposed Hearing and Trial Schedule and Topics for Discovery are
       Unreasonable and Prejudicial

On the other hand, Citibank’s proposed schedule would be virtually impossible for Defendants to
comply with and would severely prejudice Defendants’ ability to fairly develop their defenses
and try their case. For example, Plaintiffs’ proposed schedule provides for:

    •    August 25, 2020 - Initial Disclosures and requests for production: Citibank proposes
         that initial disclosures be due tomorrow for all defendants, and that requests for
         production be due at the same time. Preparing meaningful initial disclosures—in less
         than two business days after most of the defendants were added to the case—is
         implausible. In addition, the presentation of both simultaneously will almost certainly
         lead to an inefficient discovery process, as initial disclosures typically inform and help
         target each party’s document requests.

    •    September 7, 2020 - Completion of Document Production: Citibank allots nine days
         from the service of requests for production to the completion of document production, in
         which time the parties presumably would have to negotiate custodians and search terms,
         collect documents from custodians, review documents for privilege, and transmit
         documents to the other parties. This assumes the parties do not have any disputes that
         cannot be resolved through the meet and confer process, in which case the parties would
         need to brief the Court and receive a decision on how to proceed, all in a nine-day period.

    •    September 14, 2020 - Completion of Fact Discovery: Citibank affords Defendants seven
         days from the receipt of documents for loading and processing those documents into a
         review platform, reviewing those documents, and completing all fact depositions. (Based
         on our discussions with litigation support professionals, accomplishing these tasks in the



3
  The parties have been meeting and conferring regarding whether Citibank will file suit against all of the lenders it
transferred the money to. Given the number of lenders (maybe over 100 in total across the Defendants), this is a
highly complex issue, requiring investigation into the legal relationship between fund managers and the underlying
funds they manage. The complexity of navigating such an open issue is one of the reasons that complete resolution
of this case next month is not feasible.


                                                           3
         Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 4 of 17




       time Citibank has allocated in its schedule, may exceed the technical capabilities of many
       document review platforms.)

   •   September 25, 2020 - Pre-Trial Submissions: Citibank proposes five days between
       certain submissions to this Court (such as Pre-Trial Orders and Proposed Findings of Fact
       and Conclusions of Law) and the start at trial. The draft scheduling order provided by this
       Court states that “the parties shall be prepared for trial to begin as early as approximately
       two weeks” after submission of those materials.

The unrealistic nature of this schedule is illustrated by Citibank’s own conduct since the August
11, 2020 wire transfers. On multiple occasions, Citibank has advised the undersigned counsel
that it believed it would be able to demonstrate, through a prompt factual presentation, that the
disputed payments were in fact innocuous mistakes. Yet, as recently as this afternoon, Citibank
advised that it was not yet prepared to shed light on or otherwise explain the putative
mistake. Finally, within 45 minutes of the agreed upon time for the filing of these letters,
Citibank provided a short and confusing statement and advised that further context or
explanation would have to be obtained through discovery. Citibank is now proposing a schedule
that allows three weeks for the entire completion of fact discovery, notwithstanding its own
inability over the past 13 days to compile information basic to its claims and Defendants’
defenses. The issues in this case require more time that Citibank is proposing.

Citibank’s unrealistic proposed discovery schedule rests on an unduly narrow view as to the
scope of relevant discovery in this matter. Citibank seeks to severely limiting discovery into its
own conduct, thereby preventing Defendants—and more importantly the fact finder—from
understanding the nature of Citi’s conduct to date and all of the relevant facts leading up to the
wire transfer. Citibank’s position is inconsistent with the Federal Rules, which permit discovery
into “any non-privileged matter that is relevant to any party’s claim or defense and proportional
to the needs of the case.” FRCP Rule 26(b)(1). Many of the factors underlying the Federal
Rules—including the importance of the issues, the amount in controversy, the parties’ relative
access to relevant information, and the parties’ resources—all militate towards rejecting
Citibank’s severely limited discovery proposal.

Specifically, Citibank has suggested that it will only permit discovery into its own documents
and records between August 7 and August 17, without any rationale for these limitations, and
only on specific narrow issues. Defendants are entitled to broader discovery for several reasons.

First, Citibank has alleged that its payments were a “mistake,” using that term over 20 times in
its complaint and suing Defendants under the cause of action “Payment By Mistake.”
Defendants are entitled to discovery to challenge these conclusory assertions. In re PE Corp.
Sec. Litig., 221 F.R.D. 20, 24 (D. Conn. 2003) (“parties may obtain discovery regarding any
matter which is relevant to a claim or defense of any party.”). Defendants believe the wire
transfers are not, by any means, “mistakes” that can be considered in isolation. As Defendants
noted in our August 18, 2020 letter, Defendants alleged serial and egregious breaches of the
Revlon 2016 Credit Agreement and sent a notice of default to Citibank in April, a precursor to
accelerating loans under the 2016 Credit Agreement and the filing of the Damages Complaint on
August 12, 2020 by UMB Bank. Revlon and Citibank knew the Damages Complaint was


                                                 4
           Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 5 of 17




impending; indeed, Citibank, in further breach of its duties, worked with Revlon to stall its filing
for months. See Damages Complaint. Moreover, Defendants do not believe an interest payment
was payable in due course on August 11, as suggested by Citibank, which reflects a voluntary,
willful act on the part of Citibank. Defendants are entitled to discovery to understand the
connection between the allegedly mistaken wires and Citibank’s unlawful conduct leading up to
the very day of the August 11th wire transfers.4

Second, most of the claims asserted by Citibank are equitable in nature and may require the
Court to balance the equities between the parties—the Defendants as the innocent transferees
lawfully owed every penny of what was paid against Citibank, the former and disloyal agent to
the 2016 Term Lenders, which facilitated Revlon’s unlawful transfer of collateral away from
Defendants and subsequently spent the last several months conspiring with Revlon to prevent
any challenge to its conduct (each as detailed in the Damages Complaint). Because Citibank has
made equitable claims, discovery should be permitted into Citibank’s conduct over the last
several months to permit the fact finder to balance the equities between the parties.

Third, and related to the previous point, this Court has asked whether Defendants acted in “good
faith” in connection with the filing of a “lawsuit seeking to accelerate payment of the … debt.”
Defendants are entitled to discovery in order to show that Citibank has in fact acted unlawfully
since April of 2020, giving UMB Bank a good faith basis to file suit against Citibank when it
did—and indeed several months prior, subject to Citibank’s unlawful delay tactics.5

Fourth, to the extent this Court finds that “constructive notice” is the right standard under New
York law when applying the discharge value rule—a standard which we expect to demonstrate
New York courts have rejected—Defendants are entitled to discovery into the processes and
procedures of Citibank with respect to its practice in sending wire transfers, requesting returns of
wire transfers, and its payment of interest and principle under debt obligations.

Defendants have attached as Exhibit B to this letter seven areas of discovery that it has proposed
to Plaintiffs.

    D. Defendants Propose A Hearing In September to Potentially Eliminate the Need for
       Trial, Or Narrow the Issues in Dispute

Finally, while Defendants do not believe that full discovery is feasible by the end of September,
Defendants do believe a hearing on September 30 could be productive to address the questions
posed by the Court in its Order on August 19 (ECF No. 28), and to resolve any discovery
disputes, and thereby potentially negate the need for trial altogether or at least narrow or focus
the issues in dispute.


4
  Discovery concerning Citibank’s conduct related to the wire transfers will also be relevant to Defendants’ right
under Section 10.7(b) of the 2016 Credit Agreement, and under the common law, to retain the funds as a setoff.
5
  Citibank has also made false allegations to the court that “the undisputed facts are that [Defendants] participated in
efforts to cause the debt to come due the next day, precisely so that it could opportunistically assert a contractual
setoff right.” The record will show that Citibank’s statement to this court is entirely baseless.


                                                           5
         Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 6 of 17




By way of example, Defendants believe that the “discharge for value” rule applies upon receipt
of the funds and that neither New York law nor policy allows for the modified approach under
Kentucky law set forward in In re Calumet Farm, Inc. These determinations will serve to
streamline discovery going forward. Moreover, if this Court rules that New York law requires
actual notice of error to defeat application of the discharge for value rule—which Defendants
believe is the requirement set forth from the New York Court of Appeals—it may obviate the
need for certain expert discovery on what a reasonable lender should have known when receiving
principal payment pursuant to a credit agreement.

We are available to address these issues with the Court at the Court’s convenience.

Respectfully submitted,

/s/ Robert S. Loigman
Robert S. Loigman




                                                6
Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 7 of 17




                         EXHIBIT A
                     Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 8 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------X
                                                                          :
                                                                          :
                                                                          :
                                              Plaintiff,                  :    ___-CV-_____ (JMF)
                            -v-                                           :
                                                                          :      CIVIL CASE
                                                                          :   MANAGEMENT PLAN
                                                                          :    AND SCHEDULING
                                              Defendant(s).
                                              Defendant(s).               :         ORDER
                                                                          :
 ------------------------------------------------------------------------ X

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Fed. R. Civ. P. 26(f)(3).

1.           All parties [consent ______ / do not consent ______] to conducting all further proceedings
             before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
             The parties are free to withhold consent without adverse substantive consequences. [If all
             parties consent, the remaining Paragraphs should not be completed. Instead, within three
             (3) days of submitting this Proposed Case Management Plan and Scheduling Order, the
             parties shall submit to the Court a fully executed Notice, Consent, and Reference of a Civil
             Action to a Magistrate Judge, available at https://nysd.uscourts.gov/sites/default/
             files/2018-06/AO-3.pdf.]

2.           The parties [have ______ / have not ______] conferred pursuant to Fed. R. Civ. P. 26(f).

3.           Settlement discussions [have ______ / have not ______] taken place.

4.           [If applicable] Counsel have discussed an informal exchange of information in aid of early
             settlement and have agreed upon disclosure of the following information within
             ______________ days/weeks:

             ______________________________________________________________________

             ______________________________________________________________________

             ______________________________________________________________________

             ______________________________________________________________________

             ______________________________________________________________________




10/22/2018 Version
                     Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 9 of 17



5.           Amended pleadings may not be filed and additional parties may not be joined except with
             leave of the Court. Any motion to amend or to join additional parties shall be filed no later
             than ____________________
                   August 28, 2020            . [Absent exceptional circumstances, a date not more than
             thirty (30) days following the initial pretrial conference. Any motion to amend or to join
             additional parties filed after the deadline in this paragraph will be subject to the “good
             cause” standard in Fed. R. Civ. P. 16(b)(4) rather than the more lenient standards of Fed.
             R. Civ. P. 15 and 21.]

6.           Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than than
             ____________________.
              September 4, 2020          [Absent exceptional circumstances, a date not more than fourteen
             (14) days following the initial pretrial conference.]

7.           [If applicable] The plaintiff(s) shall provide HIPAA-compliant medical records release
             authorizations to the defendant(s) no later than _____________________________.

8.           Discovery

             a. The parties are to conduct discovery in accordance with the Federal Rules of Civil
                Procedure and the Local Rules of the Southern District of New York.

             b. All fact discovery shall be completed no later than ______________________.
                                                                    October 30, 2020             [A date
                not more than 120 days following the initial pretrial conference, unless the Court finds
                that the case presents unique complexities or other exceptional circumstances.]

             c. The parties agree that there [is ______ / is no ______] need for expert discovery. If the
                parties agree that there is no need for expert discovery, all discovery shall be completed
                by the deadline for fact discovery, unless — prior to that date — a party files, and the
                Court grants, a letter-motion seeking an extension for purposes of taking expert
                discovery; any such motion should explain why expert discovery has become necessary
                and propose a schedule for such discovery. [If any party believes that there is a need for
                expert discovery, the parties should complete Paragraph 8(d).]

             d. [If applicable] All expert discovery, including reports, production of underlying
                                                                              November 13, 2020
                documents, and depositions, shall be completed no later than ___________________.
                [Absent exceptional circumstances, a date not more than 45 days from the date in
                Paragraph 8(b) (i.e., the completion of all fact discovery).]

             e. The parties should not anticipate extensions of the deadlines for fact discovery and expert
                discovery set forth in the foregoing Paragraphs. Relatedly, the parties should not make a
                unilateral decision to stay or halt discovery (on the basis of settlement negotiations or
                otherwise) in anticipation of an extension. If something unforeseen arises, a party may
                seek a limited extension of the foregoing deadlines by letter-motion filed on ECF. Any
                such motion must be filed before the relevant deadline and must explain why, despite the
                parties’ due diligence, discovery could not be completed by the relevant deadline.




10/22/2018 Version
                 Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 10 of 17



9.           Interim Discovery Deadlines

                                                                                September 11, 2020
             a. Initial requests for production of documents shall be served by ____________________.
                [Absent exceptional circumstances, a date not more than thirty (30) days following the
                initial pretrial conference.]

             b. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the Southern District
                                                 September 11, 2020
                of New York shall be served by _____________________.         [Absent exceptional
                circumstances, a date not more than thirty (30) days following the initial pretrial
                conference.] No Rule 33.3(a) interrogatories need to be served with respect to
                disclosures automatically required by Fed. R. Civ, P. 26(a).

             c. Unless otherwise ordered by the Court, contention interrogatories pursuant to Rule
                33.3(c) of the Local Civil Rules of the Southern District of New York must be served no
                later than thirty (30) days before the close of discovery. No other interrogatories are
                permitted except upon prior express permission of the Court.

             d. Unless otherwise ordered by the Court, depositions of fact witnesses shall be completed
                by the date set forth in Paragraph 8(b).

                      i. Absent an agreement between the parties or an order from the Court, depositions
                         are not to be held until all parties have responded to initial requests for document
                         production.

                     ii. There is no priority in deposition by reason of a party’s status as a plaintiff or a
                         defendant.

                     iii. Absent an agreement between the parties or an order from the Court, non-party
                          depositions shall follow initial party depositions.

             e. Unless otherwise ordered by the Court, requests to admit shall be served by no later than
                thirty (30) days before the close of discovery.

             f. Any of the deadlines in Paragraphs 9(a) through 9(e) may be extended by the written
                consent of all parties without application to the Court, provided that all fact discovery is
                completed by the date set forth in Paragraph 8(b).

             g. In the event that there is expert discovery, no later than thirty (30) days prior to the date
                in Paragraph 8(b) (i.e., the completion of all fact discovery), the parties shall meet and
                confer on a schedule for expert disclosures, including reports, production of underlying
                documents, and depositions, provided that (1) expert report(s) of the party with the
                burden of proof shall be due before those of the opposing party’s expert(s); and (2) all
                expert discovery shall be completed by the date set forth in Paragraph 8(c).

10.          All motions and applications shall be governed by the Federal Rules of Civil Procedure, the
             Local Rules of the Southern District of New York, and the Court’s Individual Rules and
             Practices (available at https://nysd.uscourts.gov/hon-jesse-m-furman).

10/22/2018 Version
                 Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 11 of 17



11.          In the case of discovery disputes, parties should follow Local Civil Rule 37.2 with the
             following modifications. Any party wishing to raise a discovery dispute with the Court must
             first confer in good faith with the opposing party, in person or by telephone, in an effort to
             resolve the dispute. If this meet-and-confer process does not resolve the dispute, the party
             shall, in accordance with the Court’s Individual Rules and Practices in Civil Cases, promptly
             file a letter-motion, no longer than three pages, explaining the nature of the dispute and
             requesting an informal conference. Any letter-motion seeking relief must include a
             representation that the meet-and-confer process occurred and was unsuccessful. Any
             opposition to a letter-motion seeking relief shall be filed as a letter, not to exceed three
             pages, within three business days. Counsel should be prepared to discuss with the Court the
             matters raised by such letters, as the Court will seek to resolve discovery disputes quickly,
             by order, by conference, or by telephone. Counsel should seek relief in accordance with
             these procedures in a timely fashion; if a party waits until near the close of discovery to
             raise an issue that could have been raised earlier, the party is unlikely to be granted the
             relief that it seeks, let alone more time for discovery.

12.          All counsel must meet in person for at least one hour to discuss settlement within fourteen
             (14) days following the close of fact discovery.

13.          Absent good cause, the Court will not have summary judgment practice in a non-jury case.
             Summary judgment motions, if applicable, and any motion to exclude the testimony of
             experts pursuant to Rules 702-705 of the Federal Rules of Evidence and the Daubert v.
             Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases, are to be filed
             within thirty (30) days of the close of fact or expert discovery (whichever is later). Unless
             otherwise ordered by the Court, opposition to any such motion is to be filed two (2) weeks
             after the motion is served on the opposing party, and a reply, if any, is to be filed one (1)
             week after service of any opposition.

14.          Unless otherwise ordered by the Court, within thirty (30) days of the close of all discovery,
             or, if a dispositive motion has been filed, within thirty (30) days of a decision on such
             motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
             in accordance with the Court’s Individual Rules and Practices and Fed. R. Civ. P. 26(a)(3).
             The parties shall also follow Paragraph 5 of the Court’s Individual Rules and Practices for
             Civil Cases, which identifies submissions that must be made at or before the time of the
             Joint Pretrial Order, including any motions in limine.

15.          If this action is to be tried before a jury, joint requests to charge, joint proposed verdict
             forms, and joint proposed voir dire questions shall be filed on or before the Joint Pretrial
             Order due date in accordance with the Court’s Individual Rules and Practices. Jury
             instructions may not be submitted after the Joint Pretrial Order due date, unless they meet
             the standard of Fed. R. Civ. P. 51(a)(2)(A). If this action is to be tried to the Court,
             proposed findings of fact and conclusions of law shall be filed on or before the Joint Pretrial
             Order due date in accordance with the Court’s Individual Rules and Practices.

16.          Unless the Court orders otherwise for good cause shown, the parties shall be ready for trial
             two weeks after the Joint Pretrial Order is filed.


10/22/2018 Version
                 Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 12 of 17



17.          This case [is ______ / is not ______] to be tried to a jury.

18.          Counsel for the parties have conferred, and the present best estimate of the length of trial is
             two days
             ______________________.

19.          Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
             Fed. R. Civ. P. 26(f)(3), are set forth below.

             __________________________________________________________________

             __________________________________________________________________

             __________________________________________________________________

             __________________________________________________________________


                         TO BE FILLED IN BY THE COURT IF APPLICABLE:

        ______________ shall file a motion for/to _____________________________________ no
later than ____________________________. Any opposition shall be filed by _______________.
Any reply shall be filed by __________________. At the time any reply is due, the moving party
shall supply one courtesy hard copy of all motion papers by mail or hand delivery to the Court in
accordance with the Court’s Individual Rules and Practices.

       The parties shall contact the Chambers of the Magistrate Judge assigned to this case on or
before _________________ in order to schedule settlement discussions under his/her supervision in
or about _________________________.

       The parties shall file a joint letter by _______________________ indicating whether they
would like the Court to refer the case to the assigned Magistrate Judge and/or the Court mediation
program for settlement purposes and, if so, approximately when they believe a settlement
conference should be held.

       The next pretrial conference is scheduled for ______________________ at
______________ in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New
York, New York 10007.

        Absent leave of Court, by Thursday of the week prior to any future conference, the
parties shall file on ECF a joint letter, not to exceed three (3) pages, regarding the status of the case.
The letter should include the following information in separate paragraphs:

      (1) A statement of all existing deadlines, due dates, and/or cut-off dates;

      (2) A brief description of any outstanding motions;

      (3) A brief description of the status of discovery and of any additional discovery that needs to
          be completed;
10/22/2018 Version
                 Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 13 of 17




      (4) A list of all prior settlement discussions, including the date, the parties involved, whether any
          third-party (e.g., Magistrate Judge, mediator, etc.) was involved, and the approximate
          duration of such discussions, if any;

      (5) A statement of whether or how the Court could facilitate settlement of the case (for example,
          through a(nother) settlement conference before the assigned Magistrate Judge or as part of the
          Court’s Mediation Program);

      (6) A statement of the anticipated length of trial and whether the case is to be tried to a jury;

      (7) A statement of whether the parties anticipate filing motions for summary judgment; and

      (8) Any other issue that the parties would like to address at the pretrial conference or any
             information that the parties believe may assist the Court in advancing the case to settlement
             or trial.
        This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Further, the use of any alternative dispute resolution mechanism does
not stay or modify any date in this Order. Indeed, unless the Court orders otherwise, parties
engaged in settlement negotiations must proceed on parallel tracks, pursuing settlement and
conducting discovery simultaneously. Parties should not assume that they will receive an extension
of an existing deadline if settlement negotiations fail.

        Any application to modify or extend the dates herein (except as provided in Paragraph 9(f))
shall be made in a written application in accordance with Court’s Individual Rules and Practices for
Civil Cases and shall be made no fewer than two (2) business days prior to the expiration of the date
sought to be extended. Absent exceptional circumstances, extensions will not be granted after
deadlines have already passed.

             SO ORDERED.


Dated:                                                    ____________________________________
             New York, New York                                    JESSE M. FURMAN
                                                                United States District Judge




10/22/2018 Version
          Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 14 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
,                                                                      :
                                                                       :
                                    Plaintiff[s],                      :   XX-CV-XXXX (JMF)
                                                                       :
                  -v-                                                  :   [PROPOSED] ORDER
                                                                       :
,                                                                      :
                                                                       :
                                    Defendant[s].                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed during the conference held on DATE, the following schedule shall govern
the further conduct of pretrial proceedings in this case:


    1. By November 27, 2020, the parties shall file a Joint Pretrial Order, including any and all
       information relevant to the trial referenced in the Court’s Individual Rules and Practices
       in Civil Cases (available at http://nysd.uscourts.gov/judge/Furman) with respect to Joint
       Pretrial Orders.

    2. At the same time, the parties shall each file Proposed Findings of Fact and Conclusions of
       Law. As there may be no opportunity for post-trial submissions, the Proposed Findings
       of Fact should be detailed and should include citations to the proffered trial testimony and
       exhibits, and the Proposed Conclusions of Law shall include all law that the parties wish
       to submit to the Court. The parties may not submit additional memoranda of law (before
       or after trial) without leave of Court.

    3. At the same time, the parties shall serve, but not file, affidavits constituting the direct
       testimony of each trial witness, except for the direct testimony of an adverse party, a
       person whose attendance is compelled by subpoena, or a person for whom the Court has
       agreed to hear direct testimony live at the hearing. Witness affidavits are subject to the
       same rules and restrictions as would apply in the case of live testimony (i.e., they are a
       direct substitute for the live direct testimony), so the parties should be diligent in
       complying with all applicable Rules of Evidence, including but not limited to the rules
       regarding hearsay, personal knowledge, and proper foundation (e.g., as to any evidence
       offered in connection with the witness’s direct testimony).

    4. At the same time, the parties shall also serve, but not file, all deposition excerpts that will
       be offered as substantive evidence, as well as a one-page synopsis (with transcript
       citations) of those excerpts for each deposition.
       Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 15 of 17




   5. At the same time, the parties shall provide the Court with an electronic copy of each
      exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
      number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive. If
      submission of electronic copies would be an undue burden on a party, the party may seek
      leave of Court (by letter-motion filed on ECF) to submit prospective documentary
      exhibits in hard copy. Each hard copy shall be pre-marked (that is, with an exhibit
      sticker) and assembled sequentially in a loose leaf binder (not to exceed 2 1/2 inches in
      thickness) or in separate manila folders labeled with the exhibit numbers and placed in
      redweld folders labeled with the case name and docket number. The parties shall also
      provide, by e-mail to the Court (Furman_NYSDChambers@nysd.uscourts.gov), a
      Microsoft Word document listing all exhibits sought to be admitted. The list shall
      contain four columns labeled as follows: (1) “Exhibit Number”; (2) “Description” (of the
      exhibit); (3) “Date Identified”; and (4) “Date Admitted.” The parties shall complete the
      first two columns, but leave the third and fourth columns blank, to be filled in by the
      Court during trial.

   6. Three business days after submission of the affidavits discussed above, counsel for each
      party shall submit a list of all affiants whom he or she intends to cross-examine at the
      trial. Only those witnesses who will be cross-examined need to appear at trial. The
      original signed affidavits should be brought to trial to be marked as exhibits.

   7. By December 11, 2020, the parties shall file any reply memorandum of law to any
      memorandum filed with the Joint Pre-Hearing Order.

   8. The parties shall be prepared for trial to begin as early as approximately two weeks after
      the submission of the Joint Pretrial Order and related materials, but the Court will provide
      further guidance on the scheduling of trial and a final pretrial conference after the parties
      make their pretrial submissions.


      SO ORDERED.


Dated: August 23, 2020                            __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge
        Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 16 of 17




                                           Exhibit B
Proposed Topics for Discovery:
1) Documents and communications regarding Citi’s August wire transfers to entities who are
   lenders under the 2016 Term Credit Agreement (collectively, “Citi’s August Wire
   Transfers”), including documents and communications regarding Citi’s requests or attempts
   to seek return of the funds transferred pursuant to such wire transfers. This topic should
   include, but not be limited to:
   a) Communications with Revlon and/or MacAndrews & Forbes regarding Citi’s August
      Wire Transfers, including documents concerning the remittance of funds from Revlon to
      Citi as stated in the Declaration of Brendan Zeigon and the assertion made therein that
      interest “was payable on August 11.”
   b) Communications between Citi (or its agents) and the Federal Reserve, Office of the
      Comptroller of the Currency (OCC), or any other state or federal regulators regarding
      Citi’s August Wire Transfers or attempts to seek return of those funds and documents
      provided to or received from these regulators in connection with the foregoing.
2) Documents and communications from April 15, 2020 onwards regarding any payment or
   contemplation or consideration of any payment to any lender under the 2016 Credit
   Agreement by Citi, including but not limited to any documents regarding Citibank’s
   allegation in its complaint that interest was due or payable on August 11, 2020.
3) Documents and communications from April 15, 2020 onwards regarding the 2016 Term
   Loans or the 2016 Term Credit Agreement. This topic should include, but not be limited to:
   a) Communications from April 15, 2020 onwards regarding any event of default noticed or
      attempted to be noticed by any current or former lender under the 2016 Term Loan.
   b) Communications from April 15, 2020 onwards regarding Citi’s resignation as an agent
      under the 2016 Term Loan.
   c) Communications from April 15, 2020 onwards regarding any potential legal action by
      any current or former lender under the 2016 Term Loan.
   d) Communications from April 15, 2020 onwards regarding a breach, alleged breach, or
      potential breach of the 2016 Term Loan.
   e) Communications from April 15, 2020 onwards between Citi and Revlon and/or Revlon’s
      agents (including PJT or other investment banks or financial advisors) regarding the 2016
      Term Loans, including but not limited to Revlon’s desire to address the springing
      maturity of the 2016 Term Loans in 2020.
4) Documents establishing the treatment Citi’s August Wire Transfers on Citi’s and Revlon’s
   books and records.
5) Documents sufficient to show all policies, procedures, and processes regarding initiation of
   wire transfers or cancellation requests/requests to return wires at Citi and how and when such
   transfers are reflected on Citi, Revlon, and Defendants’ books and records, including, but not
   limited to, all documents that reflect processes and procedures Citi has in place to prevent
   “mistaken” payments or wires.
        Case 1:20-cv-06539-JMF Document 42 Filed 08/24/20 Page 17 of 17




6) Documents sufficient to show all policies, procedures, and processes regarding Citi’s
   payment of interest and principal on loans, notes, indentures, or other financial instruments
   where Citi is acting a trustee or agent.
7) Communications between Citi and any current or former 2016 Term Loan lender regarding
   the return of funds transferred by Citi pursuant to Citi’s August Wire Transfers.
